DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 and 12/03/2019 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. The element ” computer-readable recording medium” disclosed in claim 15 needs to include the word non-transitory. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2016/0086047 A1) in view of Wan et al. (Deep Learning for Content-Based Image Retrieval: A Comprehensive Study).

Claim 1. Suh et al. disclose a method, performed by a device, of identifying an object (read as method for extracting a feature of an object from an image [0003]), the method comprising: 
obtaining an image comprising an object (read as When the image receiver 410 receives an input image, the object detector 411 may detect an object area including the object from the input image [0078]); 
extracting at least one piece of attribute information of the image (read as …may extract vector data associated with the input image…vector data representing a feature of the input image [0078]) by using a plurality of layers included in a learning network model for determining a category of the object (read as  discriminative deep metric learning (DDML) method, by training a deep neural network, a set of hierarchical nonlinear transformations may be learned by the apparatus 500 to project face pairs into the same feature subspace [0105); 
obtaining feature information representing the object (read as …may extract vector data associated with the input image…vector data representing a feature of the input image [0078]) by combining attribute information extracted from at least some layers among the plurality of layers by using at least one feature extraction layer; and 
identifying the object based on a result of comparing the obtained feature information with feature information of each of a plurality of previously stored images, 
wherein a parameter of each of the at least one feature extraction layer is configured according to a training result based on a database comprising a plurality of images.
Suh et al. do not explicitly disclose:
obtaining feature information representing the object  by combining attribute information extracted from at least some layers among the plurality of layers by using at least one feature extraction layer; and 
identifying the object based on a result of comparing the obtained feature information with feature information of each of a plurality of previously stored images, 
wherein a parameter of each of the at least one feature extraction layer is configured according to a training result based on a database comprising a plurality of images.
However, in the related field of endeavor Wan et al. disclose:
obtaining feature information representing the object  by combining attribute information extracted from at least some layers among the plurality of layers by using at least one feature extraction layer (FIG. 1, final output labels FC3 ); and 
identifying the object based on a result of comparing the obtained feature information with feature information of each of a plurality of previously stored images (FIG.3, objects are identified by comparing stored images), 
wherein a parameter of each of the at least one feature extraction layer is configured according to a training result based on a database comprising a plurality of images (read as directly feed the images in new datasets into input layer of pre-trained CNN model (section 3.2.1) ).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Suh et al. with the teaching of Wan et al. in order to effectively adapt an existing deep learning model, trained in one domain, to a new CBIR task in another domain (Wan et al. (Introduction)).

Claim 2. The method of claim 1, the combination of Suh et al. and Wan et al. teaches,
wherein the database comprises a first similarity cluster and a second similarity cluster which are generated as a result of classifying the plurality of images according to similarity (Wan et al. FIG. 2 shows dataset with of images with different objects (i.e. human face, buildings, animals…)).

Claim 3. The method of claim 2, the combination of Suh et al. and Wan et al. teaches,
further comprising: 
extracting a first image and a second image that are included in the first similarity cluster and a third image included in the second similarity cluster (Wan et al. FIG. 3, extraction of images from different clusters is shown.); and 
training the feature extraction layer such that a difference between feature information of the first image and feature information of the second image is equal to or less than a first threshold value and a difference between the feature information of the first image and feature information of the third image is equal to or greater than a second threshold value (Theses are known steps for training CNN).

Claim 4. The method of claim 1, the combination of Suh et al. and Wan et al. teaches,
wherein the obtaining of the feature information comprises selecting at least some layers among the plurality of layers by using the at least one feature extraction layer (Wan et al.: FIG. 1, feature information used from one layer to the next).

Claim 5. The method of claim 4, the combination of Suh et al. and Wan et al. teaches,
wherein the obtaining of the feature information comprises applying a preset weight value to attribute information extracted from each of the selected at least some layers and combining the weight value-applied attribute information (Wan et al.: FIG. 1, feature information with weights used from one layer to the next).

Claim 6. The method of claim 1, the combination of Suh et al. and Wan et al. teaches,
wherein the obtaining of the feature information comprises: 
selecting some of attribute information extracted from the at least some layers (Wan et al.: FIG. 1, feature information with weights used from one layer to the next); and 
determining the feature information of the object by combining the selected attribute information (Wan et al.: FIG. 1, feature information with weights used from one layer to the next).

Claim 7. The method of claim 1, the combination of Suh et al. and Wan et al. teaches,
further comprising determining the feature information to be obtained according to a type of a plurality of images included in a database used for training of the feature extraction layer (FIG.1, plurality of image are used to train the CNN).

Claim 8. Suh et al. disclose a device for identifying an object (FIG. 4), the device comprising: 
a memory configured to store one or more instructions (read as using hardware components and/or hardware components executing software components (e.g., a processor executing software instructions stored on a memory (e.g., 431 and 432) [0158]); and 
a processor configured to execute the one or more instructions stored in the memory, wherein the. processor is configured to, by executing the one or more instructions (read as using hardware components and/or hardware components executing software components (e.g., a processor executing software instructions stored on a memory (e.g., 431 and 432) [0158]), obtain an image comprising object (read as When the image receiver 410 receives an input image, the object detector 411 may detect an object area including the object from the input image [0078]); 
extract at least one piece of attribute information of the image (read as …may extract vector data associated with the input image…vector data representing a feature of the input image [0078])  by using a plurality of layers included in a learning network model for determining a category of the object (read as  discriminative deep metric learning (DDML) method, by training a deep neural network, a set of hierarchical nonlinear transformations may be learned by the apparatus 500 to project face pairs into the same feature subspace [0105); 
Suh et al. do not explicitly disclose:
obtain feature information representing the object, by combining attribute information extracted from at least some layers among the plurality of layers by using at least one feature extraction layer; and 
identify the object based on a result of comparing the obtained feature information with feature information of each of a plurality of previously stored image objects, wherein at least one parameter of the feature extraction layer is configured according to a training result based on a database comprising a plurality of images.
However, in the related field of endeavor Wan et al. disclose:
obtain feature information representing the object, by combining attribute information extracted from at least some layers among the plurality of layers by using at least one feature extraction layer (FIG. 1, final output labels FC3 ); and 
identify the object based on a result of comparing the obtained feature information with feature information of each of a plurality of previously stored image objects, (FIG.3, objects are identified by comparing stored images), 
wherein at least one parameter of the feature extraction layer is configured according to a training result based on a database comprising a plurality of images (read as directly feed the images in new datasets into input layer of pre-trained CNN model (section 3.2.1) ).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Suh et al. with the teaching of Wan et al. in order to effectively adapt an existing deep learning model, trained in one domain, to a new CBIR task in another domain (Wan et al. (Introduction)).

Claim 9. The device of claim 8, the combination of Suh et al. and Wan et al. teaches,
wherein the database comprises a first similarity cluster and a second similarity cluster which are generated as a result of classifying the plurality of images according to similarity (Wan et al. FIG. 2 shows dataset with of images with different objects (i.e. human face, buildings, animals…)).

Claim 10. The device of claim 9, the combination of Suh et al. and Wan et al. teaches,
wherein the processor is further configured to, by executing the one or more instructions: 
extract a first image and a second image that are included in the first similarity cluster and a third image included in the second similarity cluster (Wan et al. FIG. 3, extraction of images from different clusters is shown.); and 
train the feature extraction layer such that a difference between feature information of the first image and feature information of the second image is equal to or less than a first threshold value and a difference between the feature information of the first image and feature information of the third image is equal to or greater than a second threshold value (Theses are known steps for training CNN).

Claim 11. The device of claim 8, the combination of Suh et al. and Wan et al. teaches,
wherein the processor is further configured to, by executing the one or more instructions, select at least some layers among the plurality of layers by using the at least one feature extraction layer (Wan et al.: FIG. 1, feature information used from one layer to the next).

Claim 12. The device of claim 11, the combination of Suh et al. and Wan et al. teaches,
wherein the processor is further configured to, by executing the one or more instructions, apply a preset weight value to attribute information extracted from each of the selected at least some layers and combine the weight value-applied attribute information (Wan et al.: FIG. 1, feature information with weights used from one layer to the next).

Claim 13. The device of claim 8, the combination of Suh et al. and Wan et al. teaches,
wherein the processor is further configured to, by executing the one or more instructions (Suh et al.: read as using hardware components and/or hardware components executing software components (e.g., a processor executing software instructions stored on a memory (e.g., 431 and 432) [0158]): 
select some of attribute information of the object, extracted from the at least some layers (Wan et al.: FIG. 1, feature information with weights used from one layer to the next); and 
determine the feature information of the object by combining the selected attribute information (Wan et al.: FIG. 1, feature information with weights used from one layer to the next).

Claim 14. The device of claim 8, the combination of Suh et al. and Wan et al. teaches,
wherein the feature information to be obtained is determined according to a type of a plurality of images included in a database used for training of the feature extraction layer (Wan et al.: FIG.1, plurality of image are used to train the CNN).

Claim 15. the combination of Suh et al. and Wan et al. teaches,
A computer-readable recording medium having recorded thereon a program for executing the method of claim 1 on a computer (Suh et al.: read as using hardware components and/or hardware components executing software components (e.g., a processor executing software instructions stored on a memory (e.g., 431 and 432) [0158]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646